DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0083914 filed on 06/30/2017 and PCT/KR2017/015453 filed on 12/26/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 and 12/26/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Objections
Claims 6 and 16 are  objected to because of the following informalities:  
Claim recites – “wherein the GNSS reliability is determined through NMEA protocol information including the number of satellites, the signal-to-noise ratio of a satellite signal, a horizontal/vertical/position precision reduction rate, and a horizontal position error.”
Applicant is advised to put full abbreviation of “NMEA” (National marine electronics association).
Claims 4, 6, 10, 15 and 16 are  objected to because of the following informalities
The term “GNSS” is not recited with full abbreviation.
Applicant is advised to put full abbreviation of “GNSS (Global navigation satellite system)”.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites –“a weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, stored in a database; 
a scale factor update step in which the control logic updates a scale factor of a gyro sensor using the weighting factor, when the turning velocity of the vehicle is equal to or more than a threshold value”.
If “scale factors” is a plural quantity does updating “a scale factor of a gyro sensor” updating only one scale factor? Is this indicating same scale factor as mentioned first?

Dependent claims 2-11 fail to clarify further more. Thus they are also rejected.
Independent claim 12 is rejected for similar reason.
Dependent claims 13-20 fail to clarify further more. Thus they are also rejected.
For purpose of examination Examiner has interpreted the term as bellow:
“A scale factor out of plurality of scale factors is chosen.”
Also “stored in a database” means all gyro test data stored in a database.

Claim 1 recites –“a weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, stored in a database; 
a scale factor update step in which the control logic updates a scale factor of a gyro sensor using the weighting factor, when the turning velocity of the vehicle is equal to or more than a threshold value”.
Based on first statement it is stated that weighting factor is created based on “velocity” and “scale factor”. 
Based on second statement it is stated that scale factor is updated based on “weighting factor”.
So it is confusing what is creating what or what is coming updated new first scale factor or weighting factor? Is there any sequence of weighting factor and scaling factor? It is unclear which is creating what .Thus this is unclear and rejected based on 112(b).
Dependent claims 2-11 fail to clarify further more. Thus they are also rejected.
Independent claim 12 is rejected for similar reason.
Dependent claims 13-20 fail to clarify further more. Thus they are also rejected.

Claim 7 recites – “wherein when extracting the weighting factor, the control logic calculates an increase ratio between the gyro sensor scale factors corresponding to the maximum value and the minimum value of the turning velocity of the vehicle based on the relationship between the scale factors and the turning velocity of the vehicle, stored in the database, and extracts the weighting factor corresponding to the turning velocity of the vehicle based on the increase ratio.
The definition of “increase ratio” is not clear from the claim language. Is it a number calculated averaging maximum and minimum value of the turning velocity? Or is it actually a range of values? The whole disclosure fails to clear the term “increased ratio”. Thus this claim is rejected 
The claim also recites “stored in the database “. It is not very clear from claim language what is stored in the database. Is it the “increased ration” or “maximum and minimum value? Thus this is unclear and rejected.
Dependent claim 11 fails to further clarify and thus is rejected too. 
Claim 17 being a similar claim as claim 7 is rejected for similar reason.
Dependent claim 20 fails to further clarify and thus is rejected too. 
Claim 11 recites –“wherein the control logic calibrates the scale factor of the gyro sensor by applying a weighting factor, obtained by subtracting the threshold value from the turning velocity of the vehicle, as the weighting factor calculated through the gyro sensor scale factor corresponding to the minimum value of the turning velocity of the vehicle and the gyro sensor scale factor corresponding to the maximum value of the turning velocity of the vehicle.”
According to the bold line above in one respect “weighting factor “is calculated by “subtracting the threshold value from turning velocity”
But according to second line “weighting factor” is calculated through “gyro sensor scale factor corresponding to minimum value”.
Thus it is unclear if weighting factor is calculated in two different ways or not. It is also unclear what is the relation between these two and if they are alternative to each other or not. Thus the calculation method is unclear and indefinite and hence rejected by 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Brodie et al. (US 20020128775 A), (hereinafter Brodie) in view of Geier et al. (U 5416712) (hereinafter Geier) and further in view of Croyle et al. (US 5862511) (hereinafter Croyle).
Regarding Claim 1 Brodie teaches 
A gyro sensor calibration method based on vehicle velocity, comprising:
an initial calibration step in which control logic (Para[0021], line 5-8, navigation processor)  of a dead reckoning (DR) system(Para[0003], line 1-5, “The invention relates generally to navigation systems and more particularly to a system and method of calibrating sensors in a navigation system utilizing dead reckoning (i.e. DR system) mechanisms in conjunction with GPS devices to determining the position of vehicles while the vehicle is traversing through areas of Global Positioning Satellite (GPS) signal outage ) performs initial calibration (Para[0029], line 1-3, “The navigation system is capable of calibrating the rate gyro bias, gyro scale factor, and odometer pulse scale factor and provides the advantage of continuous calibration of the sensor input data to provide accurate position solution”); 
Brodie is silent with regards to 
weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, stored in a database;
a scale factor update step in which the control logic updates a scale factor of a gyro sensor using the weighting factor, when the turning velocity of the vehicle is equal to or more than a threshold value; 
And a gyro sensor calibration step in which the control logic calibrates the gyro sensor using the updated scale factor of the gyro sensor.
Geier teaches 
a scale factor update step (COL 23, line 53-54, “ It is therefore advantageous to adjust (i.e. update) the scale factor estimates periodically “) in which the control logic updates a scale factor of a gyro sensor using the weighting factor ( COL 24, line 2 presents the weighting factor by ratio of ∆Hgryo and  ∆Hthresh) , when the turning velocity of the vehicle is equal to or more than a threshold value ( COL 24 , equation 114, line 1-20, ∆Hgryo = turning velocity , ∆Hthresh = threshold value , SFm= scale factor)  ; and
 a gyro sensor calibration step in which the control logic calibrates the gyro sensor using the updated scale factor(COL 23, line 46-51, “Depending upon the stability of the gyro scale factors, which are generally expected to be strongly temperature dependent, periodic re-calibration(i.e. updated scale factor)  from their initial values determined at installation may be necessary”) of the gyro sensor ( COL 22, line 26-31, “The gyro bias filter and associated monitor are preferably included the GPS/DR navigation system. The gyro itself generally exhibits drift characteristics that can render it unusable without frequent calibration. The present invention performs this calibration function”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of scaling factor update as taught by Geier in view of Brodie for the purpose of readjusting scaling factor .Therefore, this technique of updating scaling factor will help to keep scaling factor error low and eventually give a better and reliable calibration.
Geier does not explicitly teach 
a weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, stored in a database; 
However Geier teaches – “The gyro bias monitor examines the outputs of the bias filter, and injects additional uncertainty into the speed and heading filter propagation, which results in an increase in the weighting of GPS information, (COL 23, line 11-15).
Geier further teaches an equation at 114 and COL 24, line 1-20 where a relation between scale factors, gyro measured heading change (i.e. turning velocity) and heading change measured by GPS is presented. So rearranging the equation presented by SF= ∆Hgryo/∆Hthresh – 1 can give a certain index which is based on turning velocity-∆Hgryo and Scale factor =SF and hence represents the weighting factor.
Therefore it would be obvious for any ordinary skill in the art to include a weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, by Geier for the purpose of proper calibration. This technique will facilitate the proper adjustment based on velocity and will keep calibration error low. 

Geier does not explicitly teach a weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, stored in a database (Nonteaching part bold) ; 

Croyle teaches a weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, stored in a database (COL 15, line 24-28, “Depending on the configuration of the map database 30, other information can be sent to the 25 map matching block 188, such as heading and distance based on the current and previous 
Therefore it would be obvious for any ordinary skill in the art to include usage of a database to store gyro sensor related data by Croyle in view of Brodie and Geier for the purpose of faster data access. This technique will facilitate faster and efficient extraction of data and update of data to make data availability very prompt and dynamic.

Regarding Claim 12 Brodie teaches 

a gyro sensor (Fig 3, block 100, Para[0006], line 6-9, “Sensors used in GPS-Dead-Reckoning (GPS-DR) systems include rate gyroscopes, magnetic heading sensors, accelerometers, odometers and differential odometers or wheel tick sensors.) ; and 
control logic (Para[0021], line 5-8, navigation processor) configured to calibrate the gyro sensor (Para[0029], line 1-3, “The navigation system is capable of calibrating the rate gyro bias, gyro scale factor, and odometer pulse scale factor and provides the advantage of continuous calibration of the sensor input data to provide accurate position solution”) based on velocity of a vehicle, wherein the control logic performs initial calibration ( Para[0029],line 1-3, “The navigation system is capable of calibrating the rate gyro bias, gyro scale factor, and odometer pulse scale factor and provides the advantage of continuous calibration of the sensor input data to provide accurate position solution”. Also based on Para[0031], line 4-5, the Kalman filter is used as velocity estimator and this eventually is used in the calibration) 
Brodie is silent with regards to 
 extracts a weighting factor based on the relationship between turning velocity of the vehicle and scale factors, stored in a database,
updates a scale factor of the gyro sensor using the weighting factor when the turning velocity of the vehicle is equal to or more than a threshold value, and calibrates the gyro sensor using the updated scale factor of the gyro sensor.
Geier teaches 
updates a scale factor  (COL 23, line 53-54, “ It is therefore advantageous to adjust (i.e. update) the scale factor estimates periodically “) of the gyro sensor using the weighting factor ( COL 24, line 2 presents the weighting factor by ratio of ∆Hgryo and  ∆Hthresh) , turning velocity of the vehicle is equal to or more than a threshold value ( COL 24 , equation 114, line 1-20, ∆Hgryo = turning velocity , ∆Hthresh = threshold value , SFm= scale factor)  ; and
calibrates the gyro sensor using the updated scale factor (COL 23, line 46-51, “Depending upon the stability of the gyro scale factors, which are generally expected to be strongly temperature dependent, periodic re-calibration (i.e. updated scale factor) from their initial values determined at installation may be necessary”) of the gyro sensor (COL 22, line 26-31, “The gyro bias filter and associated monitor are preferably included the GPS/DR navigation system. The gyro itself generally exhibits drift characteristics that can render it unusable without frequent calibration. The present invention performs this calibration function”). 

Geier does not explicitly teach 
extracts a weighting factor based on the relationship between turning velocity of the vehicle and scale factors, stored in a database,
However Geier teaches – “The gyro bias monitor examines the outputs of the bias filter, and injects additional uncertainty into the speed and heading filter propagation, which results in an increase in the weighting of GPS information, (COL 23, line 11-15).
Geier further teaches an equation at 114 and COL 24, line 1-20 where a relation between scale factors, gyro measured heading change (i.e. turning velocity) and heading change measured by GPS is presented. So rearranging the equation presented by SF= ∆Hgryo/∆Hthresh – 1 can give a certain index which is based on turning velocity-∆Hgryo and Scale factor =SF and hence represents the weighting factor.
Therefore it would be obvious for any ordinary skill in the art to include a weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, 
Geier does not explicitly teach extracts a weighting factor based on the relationship between turning velocity of the vehicle and scale factors, stored in a database (Nonteaching part bold) ; 
Croyle et al. (US 5862511) teaches extracts a weighting factor based on the relationship between turning velocity of the vehicle and scale factors, stored in a database (COL 15, line 24-28, “Depending on the configuration of the map database 30, other information can be sent to the 25 map matching block 188, such as heading and distance based on the current and previous positions (i.e. gyro sensor related data), a current position and figures of merit (FOM) for each.
Therefore it would be obvious for any ordinary skill in the art to include usage of a database to store gyro sensor related data by Croyle in view of Brodie and Geier for the purpose of faster data access. This technique will facilitate faster and efficient extraction of data and update of data to make data availability very prompt and dynamic.

Regarding Claim 2 and 13 the combination of Brodie, Geier, and Croyle teaches the limitations of claim 1 and 12.
Geier further teaches a weight value application step in which the control logic applies the extracted weighting factor to an extended Kalman filter (COL 24, line 1-25, equation 115, application of k represents weighting factor can be applied to Kalman filter and ),
 wherein in the scale factor update step, the control logic updates the scale factor of the gyro sensor using the weighting factor applied to the extended Kalman filter ( COL 2,line 46-56, “Process noise is adapted to cope with scale factor errors associated with the odometer and turning rate sensor, and correlated measurement error modeling is added . COL 24, line 1-25 also presents updating scale factor using Kalman filter and presenting the value by SFK+1).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Brodie in view of Geier  and further in view of Croyle and further in view of  Jin ( KR20040031871A) (hereinafter Jin)
Regarding Claim 3 and 14, the combination of Brodie, Geier, and Croyle teaches the limitations of claim 1 and 12.
Geier further teaches - the relationship between the gyro sensor scale factors and the turning velocity of the vehicle (COL 24, equation 114. SF+m is the scale factor and ∆Hgryo = turning velocity. According to COL 2, line 50-53, turning rate sensor gyro 22 is there in the dead reckoning system).
Croyle further teaches the relationship between turning velocity of the vehicle and scale factors, stored in a database (COL 15, line 24-28, “Depending on the configuration of the map database 30, other information can be sent to the 25 map matching block 188, such as heading and distance based on the current and previous positions (i.e. gyro sensor related data), a current position and figures of merit (FOM) for each.
However the combination is silent with regards to wherein in the initial calibration step, the control logic calculates the average value of the gyro sensor scale factors.
Jin teaches wherein in the initial calibration step, the control logic calculates the average value of the gyro sensor scale factors ( Page 7, line 31-32, “to manage the bidirectional gyro scale factor (Sf N + , Sf N_ ), separate the scale factor used to calibrate the existing gyro scale factor. Average the factor values.”).
Therefore it would be obvious for any ordinary skill in the art to include usage averaged scale factor by Jin in view of Brodie, Geier and Croyle for the purpose using average scale factor for calculation. This technique will facilitate reducing the effect of fluctuating scale factor and reduce calculation error by using normalized value for scale factor.
Objection 
Claims 4- 9 and 11, 15-17 and 19-20  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4 and 15 the combination of Brodie, Geier, Croyle, and Jin teaches the limitations of claim 3 and 14 respectively.
The best prior art Chansarkar (US 20130282276 A1)(hereinafter Chansarkar)  teaches – “The categorized acceleration data may be used to set the parameters of the tracking algorithms, in particular adjusting the bandwidth and the integration interval for the tracking algorithms, to improve the overall sensitivity and reliability of tracking the GNSS signals”
However the prior art alone or in combination fails to anticipate or render obvious determining whether GNSS reliability, the turning velocity of the vehicle and a turning angle are equal to or more than threshold values, respectively in combination with the rest of the claim limitations as claimed and defined by applicant.
Claim 5-7, 9 and 11 being dependent on claim 4 and claims 16-17 and 19-20 being dependent on claim 14, same reasoning applied for them.

Regarding claim 8 and 18 the combination of Brodie, Geier, Croyle, and Jin teaches the limitations of claim 1 and 12 respectively.
Geier further teaches wherein when the turning velocity of the vehicle is less than the threshold value (COL 24, line 3, ∆Hgryo = turning velocity).
However the prior art alone or in combination fails to anticipate or render obvious the gyro sensor calibration method of claim 1 (the DR system of claim 12), the control logic calibrates the gyro sensor using a previously stored gyro sensor scale factor in combination with the rest of the claim limitations as claimed and defined by applicant.

Regarding claim 10 the combination of Brodie, Geier, and Croyle teaches the limitations of claim 2.
Geier further teaches – “The outputs of the dead reckoning calculations (e.g., the predicted latitude and longitude of the vehicle 12), are input to the position filter, which generates corrections to them based upon the GPS-derived positions. The position filter is also implemented as a Kalman filter modified to handle correlated errors which are dominated by SA (COL 5, line 45 -54).

However the prior art alone or in combination fails to anticipate or render obvious the gyro sensor calibration method of claim 2, wherein the extended Kalman filter calibrates using  a gyro sensor output value and the weighting factor information in combination with the rest of the claim limitations as claimed and defined by applicant .

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
David et al (JP 2021518529 A) - This art discusses about calibrating a gyrometer (11) mounted on a vehicle (1), the method comprising: (a) acquisition and gyrometer (11). ), And the measured value of at least one amount representing the angular velocity of the vehicle (1) by the means (20) for measuring at least one quantity representing the angular velocity of the vehicle (1). Acquisition; and (b) a gyrometer (11) by the data processing means (21) that minimizes the difference between the first estimated angular velocity of the vehicle (1) and the second estimated angular velocity of the vehicle (Abstract). However the art does not qualify as prior art due to a later date.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        11/17/2021